                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                               BUTTE DIVISION


  JASON S. NEELY,
                                                  CV 18-5-BU-JCL
                       Plaintiff,

  vs.                                              ORDER

  NANCY A. BERRYHILL, Acting
  Commissioner of Social Security
  Administration,

                       Defendant.

        On September 7, 2018, the undersigned entered Findings &

Recommendations, recommending that the motion to dismiss filed by Defendant

Nancy A. Berrhill, the Acting Commissioner of the Social Security Administration,

be denied. (Doc. 16). The parties subsequently consented to the exercise of

jurisdiction by a United States Magistrate Judge (doc. 17) and no objections to the

Findings and Recommendations have been filed. Accordingly, and in light of the

parties’ consent,


                                         1
        IT IS ORDERED that Defendant’s motion to dismiss is denied for the

reasons set forth in the Findings and Recommendations entered on September 7,

2018.

              DATED this 3rd day of October, 2018




                                            ______________________________
                                            Jeremiah C. Lynch
                                            United States Magistrate Judge




                                        2
